


110 HR 1790 IH: To amend the National Defense Authorization Act for

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1790
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Fortenberry (for
			 himself and Mr. Berman) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the National Defense Authorization Act for
		  Fiscal Year 2006 to expand the provision of special immigrant status for
		  certain aliens, including translators or interpreters, serving with Federal
		  agencies in Iraq and Afghanistan.
	
	
		1.Special immigrant status for
			 certain aliens, including translators and interpreters, serving with Federal
			 agencies in Iraq and Afghanistan
			(a)Increase in
			 numbers admitted and aliens eligible
				(1)In
			 generalSection 1059 of the National Defense Authorization Act
			 for Fiscal Year 2006 (8 U.S.C. 1101 note) is amended—
					(A)in the heading, by
			 striking as translators with
			 united states armed forces and inserting
			 with federal agencies in
			 Iraq and Afghanistan;
					(B)in subsection
			 (b)(1)—
						(i)in
			 subparagraph (B), by striking as a translator and inserting
			 , or under Chief of Mission authority, as a translator, interpreter, or
			 other capacity ;
						(ii)in
			 subparagraph (C), by inserting the Chief of Mission or after
			 recommendation from; and
						(iii)in
			 subparagraph (D), by inserting the Chief of Mission or after
			 as determined by; and
						(C)in subsection
			 (c)(1), by inserting (or, beginning with fiscal year 2007, 500 or such
			 greater number as the Secretary of Homeland Security determines is warranted by
			 the circumstances) after 50.
					(2)ReviewIf
			 the circumstances warrant, the Secretary of Homeland Security, in consultation
			 with the Secretary of State, shall review the numerical limitation established
			 under section 1059(c)(1) of such Act, as amended by paragraph (1)(B), and may
			 submit a report to Congress recommending an increase in such limitation.
				(3)ReportThe
			 Secretary of Homeland Security shall submit to Congress a report whenever the
			 Secretary increases, under subsection (c)(1) of section 1059 of such Act, as
			 amended by paragraph (1)(B), the number of aliens provided special immigrant
			 status under under such section. Such report shall include an explanation of
			 the circumstances warranting such increase.
				(b)Exclusion from
			 numerical limitationSection 1059(c)(2) of such Act is
			 amended—
				(1)in the heading, by
			 striking Counting
			 against and inserting Exclusion from;
			 and
				(2)by inserting
			 before the period at the end the following: but shall not be counted
			 against any numerical limitation under section 201(d), 202(a), or 203(b)(4) of
			 such Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
				(c)Adjustment of
			 statusSection 1059 of such Act is further amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Adjustment of
				statusNotwithstanding paragraphs (2), (7), and (8) of section
				245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)), the Secretary
				of Homeland Security may adjust the status of an alien to that of a lawful
				permanent resident under section 245(a) of such Act if the alien—
							(1)was paroled or
				admitted as a nonimmigrant into the United States; and
							(2)is otherwise
				eligible for special immigrant status under this section and under the
				Immigration and Nationality
				Act.
							.
				(d)Refugee
			 assistance eligibilitySection 1059 of such Act, as amended by
			 subsection (c), is further amended—
				(1)by redesignating
			 (e) as subsection (f); and
				(2)by inserting after
			 subsection (d) the following:
					
						(e)Eligibility for
				refugee assistanceAny alien
				provided special immigrant status under this section shall be eligible for
				benefits under chapter 2 of title IV of the Immigration and Nationality Act to
				the same extent as individuals admitted (or awaiting admission) to the United
				States under section 207 of such Act are eligible for benefits under such
				chapter.
						.
				(e)Sunset
			 provisionSection 1059 of such Act, as amended by subsections (c)
			 and (d), is further amended by adding at the end the following:
				
					(g)Sunset
				provision
						(1)In
				generalThis section is repealed on the date that is 3 years
				after the date of the enactment of this subsection.
						(2)ApplicabilityNotwithstanding
				paragraph (1), the Secretary of Homeland Security may provide an alien with the
				status of a special immigrant under this section if—
							(A)the alien’s
				petition for such status was pending before the date described in paragraph
				(1); and
							(B)the alien was
				eligible for such status at the time the petition was
				filed.
							.
			
